Citation Nr: 1123480	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-03 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Young, Counsel






INTRODUCTION

The Veteran had active military duty from September 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue on appeal has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  In that regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The RO has not yet considered the Veteran's entitlement to service connection for an acquired psychiatric disorder; however, given the evidence of record, the Board finds that this issue must be considered.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently suffers from an acquired psychiatric disorder, to include PTSD, as a result of a disease or injury in active duty service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service, nor may a psychosis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R.  §§ 3.159, 3.303, 3.304, 3.307, 3.309, 4.9 (2010). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2010).

Review of the claims folder reveals compliance with the VCAA prior to initially adjudicating the Veteran's claim in the July 2009 rating decision.  The duty to notify was accomplished by way of VCAA letter from the RO to the Veteran dated in November 2008.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claim; (2) informing him about the information and evidence VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In addition, the November 2008 notice letter further advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of VCAA notice. 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, service personnel records, VA and private treatment records, and a VA medical examination for PTSD has been conducted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Social Security Administration (SSA) records have also been secured and are associated with the claims folder.  In addition, the Veteran has submitted an excerpt from the book Air Base Defense in The Republic of Vietnam showing that his Air Force Base came under attack in January 1967.  In addition, an Internet article regarding the history of the 179th Assault Support Helicopter Company, 52nd Combat Aviation Battalion, has been associated with the claims folder.  A review of Virtual VA records was conducted in January 2010, the outcome of which revealed negative results for medical records pertinent the Veteran's claim.  Neither the Veteran nor his representative has stated that any additional evidence remains outstanding.  In fact, in the November 2008 VCAA Notice Response, the Veteran indicated that he had no other information or evidence to give VA to substantiate his claim.  Thus, the Board is satisfied that all relevant evidence identified by the Veteran has been secured, and that the duty to assist has been met.  38 U.S.C.A. § 5103A. 

II.  Service Connection

Governing Law and Regulations

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the absence of proof of a current disability, there can be no valid claim.  In order to be considered for service connection, a claimant must first have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997). 

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.   

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).  
If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran  experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2009 and 2010 Supplement); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  In fact, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that medical evidence is not categorically required when the determinative issue involves either medical etiology or diagnosis but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  Davidson, 581 F.3d 1313, 1316; but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan, 451 F.3d 1331 and Jandreau, 492 F.3d 1372, the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.  

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The Veteran claims service connection for PTSD that he asserts was incurred due to his active service.  Based upon information of record the Board has included any acquired psychiatric disorder as part of the Veteran's claim.  See Clemons, 23 Vet. App. at 5-6.  Specifically, the Veteran asserts that a stressful incident occurred in January 1967.  He was stationed at Camp Holloway in Pleiku, Vietnam and attached to the 179th Assault Support Helicopter Company, 52nd Combat Aviation Battalion when the unit came under rocket attack in January 1967.  He submitted an excerpt from Air Base Defense in the Republic of Vietnam, which verifies the Veteran's account of the Air Force Base being attacked in January 1967.  An Internet article was also submitted regarding the history of the 179th Assault Support Helicopter Company, 52nd Combat Aviation Battalion, which verified that the Veteran was subjected to mortar and rocket attacks while on active duty.  Therefore, the Veteran's military stressors have been conceded.

However, there are no records of treatment of a psychiatric disorder of any kind during the Veteran's period of active service.  There is however, a May 1964 service medical history report, wherein the Veteran indicated that he had nervous trouble.  In that same report, the examining physician noted "Neuro-Psychiatric history Not Clinically Significant[.]"

Post-service, in April 1993 the Veteran was examined by a board certified neurologist, Dr. RPN, who conducted a limited mental status examination.  Examination revealed that the Veteran was alert and oriented.  His language functions were normal and his affect was appropriate.  No psychiatric assessment was made.  In May 1994, the Veteran had a psychological evaluation by a licensed psychologist, Dr. HRB.  A personality assessment was accomplished by the administration of the MMPI [Minnesota Multiphasic Personality Inventory].  It was noted that personality testing was accomplished in an oral manner.  The Veteran was physically uncomfortable and reported difficulty with reading.  Oral presentation was accomplished; but, validity factors were strained.  Following examination, the clinical impression was major mood disorder, depressive disorder, and paranoid personality disorder.  In an October 1998 private clinical interview and mental status examination report summary, it was noted that the Veteran denied any psychological problems.  It was further noted that his intellectual functioning appeared to fall within the average range.  His mental status at that time included impairment of attention and concentration.  His ability to function adequately and appropriately in interaction with others appeared mildly impaired.  It was noted that there was no evidence that the Veteran would experience more psychological problems under work-like conditions.  The diagnostic impression under Axis I was "No diagnosis[.]"

In October 2008, the Veteran had a psychological evaluation by Dr. WJA, a licensed psychologist.  Regarding the Veteran's military history, he reported that his duties in Vietnam involved his helping to maintain helicopters for the 179th Aviation Unit.  He stated that he was frequently exposed to mortar attacks, small arms fire, and grenades.  He indicated that his camp was struck by the "largest mortar attack ever to happen on Vietnamese soil[,]" in January 1967.  He stated that the attack seemed to go on for years.  He also reported that the unit lost one helicopter one night.  He stated that the craft "went down in a ball of fire, or something," although crew from his company escaped, people from another company died in the crash.  He also described that he had to stand on top of a bunker in order to provide direction for fire during a "VC" mortar attack.  

Dr. WJA noted that the Veteran described perceptions of explosions that awakened him, although he overtly denied an experience of nightmares.  It was noted that the Veteran was also unable to distinguish the difference between the "explosions" and "nightmares," this indicating that he was unclear on the definition of the term.  Further, cognitive and physiological responses to trauma cues were reported to occur in reaction to sounds of helicopters.  On mental status examination, Dr. WJA noted that specific means, plans, time frames, and immediate intent were denied as were suicidality and perceptual abnormalities consistent with psychosis.  The diagnoses under Axis I were PTSD and mood disorder, not otherwise specified.  The diagnoses under Axis II were personality disorder not otherwise specified, paranoid, narcissistic, and schizotypal personality features.  

In her summary, Dr. WJA noted that the results of the current assessment were consistent with the presence of PTSD, a likely history of panic disorder and depression.  She further noted that specifically, the Veteran described the re-experiencing , avoidance, and hyperarousal symptoms found in individuals suffering from PTSD.  She stated that the Veteran had homicidal tendencies and was unable to maintain a normal standard of living.  She further noted "[s]ymptoms are service-connected and severe."

The Veteran had a VA evaluation for PTSD, by a clinical psychologist in May 2009.  During the interview, the Veteran indicated there had been no outpatient treatment, hospitalizations or current treatment for a mental disorder.  Following a thorough psychiatric evaluation, the examiner indicated the Veteran's psychiatric problem as "depression".  It was noted that the Veteran did not meet the DSM-IV stressor criterion.  Under Axis I "No diagnosis" was indicated.  Paranoid personality disorder, and schizotypal personality disorder was diagnosed under Axis II.  The examiner further noted that the Veteran does not meet PTSD criteria, because he denied depression or other Axis I conditions and denies distress of memories, and intrusion.

VA examiner explained that examination reveals the Veteran does not meet the criteria for PTSD.  She noted that the Veteran does meet the criteria for Axis II conditions, but she could not comment without speculation on the cause for the disorders.  The examiner explained that the claims folder contains differing reports, conflicting information and problems with testing that was administered in the past.  She stated that there are private medical reports that show the Veteran with no conditions and there are reports of severe conditions and extreme presentations.  The examiner opines that this is not indicative of the combat-related PTSD, which she has seen in patients that exists on a chronic course with fluctuations and exacerbations in intensity, and the occasional remission that is frequently short-lived.  She noted that, the Veteran's self-report during the examination, refutes the diagnosis of PTSD.

In further elaboration, the examiner stated that the Veteran was evaluated using the MMPI by Dr. HRB in 1994, and he was diagnosed with depression as a result of the evaluation but noted that the "validity factors were strained[.]"  She indicated that there was some question about the validity of testing conducted by Dr. HRB; and that she was not privilege to what those were.  Yet, tests should have been interpreted with caution, if at all.  In the evaluation by Dr. HRB, the symptoms appeared linked to pain.  No evidence of PTSD was found.  The MMPI should have picked up the presence of PTSD had it been present at that time.  VA examiner further noted that VA records are negative for mental conditions and in 2009, a negative depression screen was shown.  In addition, medical reports from neurology and VA medical examinations do not note any mental illness or any indication of mental health issues.  Also, the October 1998 psychological evaluation reveals "no diagnosis[.]"  In refuting the diagnosis of PTSD, the VA examiner noted that if mental conditions were present, they should have been diagnosed.  

On review of the evidence of record, the Board finds service connection for an acquired psychiatric disorder to include PTSD is not warranted.  The basis for this determination is found in the evidence of record, which shows no treatment for a psychiatric disorder of any kind during the Veteran's active service.  Although the Veteran indicated in a May 1964 medical history report that he had nervous trouble, a subsequent note, in that same document, noted that neuro-psychiatric history was not clinically significant.  Further, his June 1969 medical examination and history reports at separation from service are negative for a psychiatric disorder of any kind.
Post-service, the Veteran's claims folder is void of any evidence of a psychiatric disorder for many years after he was discharged from service.  The evidence shows that an initial mental status examination in 1993, was negative for any indication of a psychiatric disorder.  Psychiatric disorders were first shown in May 1994.  At that time, there were clinical impressions of major mood disorder and depressive disorder rendered following psychological evaluation by Dr. HRB, but there was no link between these disorders and the Veteran's military service.  Following mental status examination in 1998, the diagnostic impression was that there was "No diagnosis[.]"  A diagnosis of PTSD and mood disorder was diagnosed by Dr. WJA in October 2008; however, this diagnosis does not appear to be supported by the evidence of record.  Dr. WJA's opinion was based purely on the Veteran's report of medical history, and did not account of the numerous medical records that found no diagnosis of PTSD or other psychiatric disorder.

Ultimately, the Board affords the most weight to the May 2009 VA examination report, which determined that the Veteran does not meet the criteria for a diagnosis of a psychiatric disorder.  The Board finds the VA examination adequate for evaluation purposes.  Specifically, the examiner reviewed the claims folder, interviewed the Veteran, conducted a detailed psychiatric evaluation, and provided sound reasoning for her opinion.  In addition, VA examiner discussed the evidence of record in detail, including Dr. WJA assessment, the lack of a diagnosis on prior psychological evaluations, and a lack of treatment for PTSD.  See Barr, 21 Vet. App. at 312; see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).

The Board acknowledges the Veteran's assertion that he has PTSD as a result of active military service and emphasizes that although the Veteran is competent to report symptoms of an acquired psychiatric disorder he previously or currently has, he is not competent to render an opinion as to the medical etiology of his current disorders, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d  at 1377.  In Barr, 21 Vet. App. 303, the Court, citing Layno, 6 Vet. App. at 467-69, emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the  proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson).

In adjudicating this claim, the Board must assess the Veteran's competency and credibility.  See Buchanan, 451 F.3d 1331; Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  Once evidence is determined to be competent, the Board must determine whether the evidence also is credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Here, the Veteran's lay contentions in this case are outweighed by the other post-service evidence of record, which indicates the Veteran exhibited symptoms of a psychiatric disorder in May 1994, during a psychiatric evaluation which appears to have been associated with his claim for SSA benefits.  In addition, as a whole, the evident shows that the Veteran has not sought treatment for a psychiatric disorder of any kind, including PTSD.  The 1994 evaluation of a psychiatric disorder is approximately twenty-seven years after discharge from service.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In essence, the Board affords the Veteran's lay statements less probative weight in light of the lack of corroborating medical evidence upon discharge from service and for years thereafter.  Simply put, his lay contentions regarding his symptomatology are outweighed by the available medical evidence.  See generally Barr, 21 Vet. App. at 310.  See also Buchanan, 451 F.3d at 1337 (finding that the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.) 

Most importantly, with regard to continuity of symptomatology, there is clear medical evidence against a finding of a nexus between the Veteran's claimed psychiatric disorders, including PTSD, and his period of active service.  Boyer, 210 F.3d  at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir.  2000).  Specifically, after a thorough review and discussion of the evidence in the claims folder, the VA examiner (a clinical psychologist) in May 2009, opined that the Veteran did not meet the criteria for PTSD.  The VA examiner reasoned that there are differing reports and conflicting information, which are inconsistent with combat-related PTSD.  In addition, there were problems with the testing given in the past.  The Veteran was diagnosed with depression as a result of the evaluation but the validity of the testing was in question.  It follows that there are insufficient bases to award service connection for an acquired psychiatric disorder, to include PTSD, based on chronicity in service or continuous symptoms thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  Likewise, since there is no objective indication of psychosis within one year after service, the Veteran is not entitled to application of the presumptive provisions.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With regard to the Veteran's post-service diagnoses of a personality disorder, congenital or developmental defects such as personality disorders are not "diseases" or "injuries" within the meaning of applicable  legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90. However, disability resulting from a mental disorder that is superimposed upon a personality disorder during service may be service-connected.  38 C.F.R. § 4.127.  See VAOPGCPREC 82- 90.  In any event, here, there is no evidence or allegation of any superimposed disease or injury aggravating the Veteran's personality disorder defect.  No medical professional of record has made such a finding.  Consequently, service connection is not warranted for a personality disorder.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include PTSD, therefore there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied. 



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


